Exhibit 10.1

[g2016110417383551210126.jpg]

January 12, 2016

DEAL FINANCING MEMORANDUM

 

Deal name:

 

Doctor’s Medical Center

Location:

 

San Pablo, California

 

 

 

Description:

 

Purchase for resale of complete contents of a hospital, including but not
necessarily limited to hospital beds, test & measurement equipment, x-ray
equipment, radiology, instrumentation, facility support, and mechanics
(collectively, the “Assets”). Assets to be resold on or about February 17, 2016.

 

 

 

Price:

 

$725,000 for all assets.     Heritage Global Partners, Inc. (“HGP”)’s share is
33.33% for $241,667.     HGP is a wholly-owned subsidiary of Heritage Global
Inc.

 

 

 

Source of

Funds:

 

Zel Dove Trust UAD 10/31/2006

 

 

 

Amount:

 

$241,667

 

 

 

Funding Date:

 

1/13/16

 

 

 

Interest:

 

10% per annum on outstanding balance.

 

 

 

Term:

 

Payable in full with all accrued interest within 90 days.

 

 

 

Security:

 

First priority security interest in all Assets and/or HGP’s interest therein.
Funds to be repaid with interest from the distribution(s) of HGP’s portion of
proceeds resulting from the resale of the Assets prior to any proceeds being
retained by HGP.

 

Investment Committee

Approval:

 

January 12, 2016

 

APPROVED

 

/s/ Allan Silber

Allan Silber

Chairman, Heritage Global, Inc.

 

Date:   January 19, 2016

 

 

--------------------------------------------------------------------------------

[g2016110417383561510127.jpg]

January 12, 2016

DEAL FINANCING MEMORANDUM

 

Deal name:

 

Arena Pharmaceuticals, Inc.

Location:

 

San Diego, California

 

 

 

Description:

 

Purchase for resale of pharmaceutical processing equipment (collectively, the
“Assets”). Assets to be resold on or about February 18, 2016.

 

 

 

Price:

 

$100,000.  Assets to be purchased by Heritage Global Partners, Inc. (“HGP”). HGP
is a wholly-owned subsidiary of Heritage Global Inc.

 

 

 

Source of

Funds:

 

Zel Dove Trust UAD 10/31/2006

 

 

 

Amount:

 

$100,000

 

 

 

Funding Date:

 

1/13/16

 

 

 

Interest:

 

10% per annum on outstanding balance.

 

 

 

Term:

 

Payable in full with all accrued interest within 90 days.

 

 

 

Security:

 

First priority security interest in all Assets and/or HGP’s interest therein.
Funds to be repaid with interest from the distribution(s) of HGP’s portion of
proceeds resulting from the resale of the Assets prior to any proceeds being
retained by HGP.

 

 

 

Investment Committee

Approval:

 

December 21, 2015.     (Approved by Kirk Dove, HGP’s president, without full
committee meeting as transaction is at threshold for Mr. Dove’s approval.)

 

APPROVED

 

/s/ Allan Silber

Allan Silber

Chairman, Heritage Global, Inc.

 

Date:   January 19, 2016

 

 

--------------------------------------------------------------------------------

[g2016110417383568010128.jpg]

January 12, 2016

DEAL FINANCING MEMORANDUM

 

Deal name:

 

lmpax Laboratories, Inc.

Location:

 

Philadelphia, Pennsylvania

 

 

 

Description:

 

Purchase for resale of three complete packaging lines for pharmaceutical
products along with miscellaneous  components  and auxiliary parts for packaging
processes such as tapers, sealers, labelers, tables, etc. (collectively, the
“Assets”).  Assets to be resold on or about February 17, 2016.

 

 

 

Price:

 

$120,000 for all assets.     Heritage Global Partners, Inc. (“HGP”)’s share is
33.33% for $40,000.     HGP is a wholly-owned subsidiary of Heritage Global Inc.

 

 

 

Source of

Funds:

 

Zel Dove Trust UAD 10/31/2006

 

 

 

Amount:

 

$40,000

 

 

 

Funding Date:

 

1/13/16

 

 

 

Interest:

 

10% per annum on outstanding balance.

 

 

 

Term:

 

Payable in full with all accrued interest within 90 days.

 

 

 

Security:

 

First priority security interest in all Assets and/or HGP’s interest therein.
Funds to be repaid with interest from the distribution(s) of HGP’s portion of
proceeds resulting from the resale of the Assets prior to any proceeds being
retained by HGP.

 

 

 

Investment Committee

Approval:

 

December 21, 2015.   (Approved by Kirk Dove, HGP’s president, without full
committee meeting as transaction is below threshold for Mr. Dove’s approval.)

 

APPROVED

 

/s/ Allan Silber

Allan Silber

Chairman, Heritage Global, Inc.

 

Date:   January 19, 2016

 

 

--------------------------------------------------------------------------------

[g2016110417383574410129.jpg]

January 12, 2016

DEAL FINANCING MEMORANDUM

 

Deal name:

 

XBiotech USA, Inc.

Location:

 

Austin, Texas

 

 

 

Description:

 

Purchase for resale of pharmaceutical tabletop lab equipment, including but not
necessarily limited an FPLC, PCR System and centrifuges (benchtop and floor)
models (collectively, the “Assets”). Assets to be resold on or about January 18,
2016.

 

 

 

Price:

 

$22,000 for all assets.     Assets to be purchased by Heritage Global Partners,
Inc. (“HGP”).     HGP is a wholly-owned  subsidiary of Heritage Global Inc.

 

 

 

Source of

Funds:

 

Zel Dove Trust UAD 10/31/2006

 

 

 

Amount:

 

$22,000

 

 

 

Funding Date:

 

1/13/16

 

 

 

Interest:

 

10% per annum on outstanding balance.

 

 

 

Term:

 

Payable in full with all accrued interest within 90 days.

 

 

 

Security:

 

First priority security interest in all Assets. Funds to be repaid with interest
from the distribution(s) of HGP’s portion of proceeds resulting from the resale
of the Assets prior to any proceeds being retained by HGP.

 

 

 

Investment Committee

Approval:

 

December 22, 2015.   (Approved by Kirk Dove, HGP’s president, without full
committee meeting as transaction is below threshold for Mr. Dove’s approval.)

 

APPROVED

 

/s/ Allan Silber

Allan Silber

Chairman, Heritage Global, Inc.

 

Date:   January 19, 2016

 

 